DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application no. 15/432,536 (Patent No. 10,885,465) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
Independent claims 21, 27, and 33 recite the limitation: “performing a cognitive learning operation via a cognitive inference and learning system using the plurality of examples, the cognitive learning operation implementing a plurality of cognitive learning techniques according to a cognitive learning framework, the cognitive learning operation applying at least one of the plurality of cognitive learning techniques via the machine learning operation to generate a cognitive learning result”. Although the limitation recites “the cognitive learning operation implementing a plurality of cognitive learning techniques according to a cognitive learning framework”, the cognitive learning framework is not specified and the claim limitation later recites “the cognitive learning operation applying at least one of the plurality of cognitive learning techniques”. Examiner interprets the limitations as requiring only one of the cognitive learning techniques being performed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 27, and 33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of copending Application No. 15432535 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is the “performing a cognitive learning operation” which would have been obvious because independent claim 1 of the 15432535 copending application anticipates claim 21 of the instant application. Independent claims 21, 27, and 33 are rejected over at least claim 1 of application 15432535.
As to claim 21, App. No 15432535 claim 1 recites:
A computer-implementable method for generating a cognitive insight comprising: 
receiving data, the data comprising a plurality of examples, each of the plurality of examples comprising an input object and a desired output value, at least some of the plurality of examples being based upon feedback from a user (pg. 2, lines 3-5;); 
performing a machine learning operation on the data, the machine learning operation comprising performing an augmented gamma belief network operation (pg. 2, lines 26-28;), the augmented gamma belief network operation producing an inferred function based upon the data; 
performing a cognitive learning operation via a cognitive inference and learning system using the plurality of examples, the cognitive learning operation implementing a plurality of cognitive learning techniques according to a cognitive learning framework (pg. 2, lines 13-16;), the cognitive learning operation applying at least one of the plurality of cognitive learning techniques via the machine learning operation to generate a cognitive learning result (pg. 2, lines 25-26;); 
generating a cognitive insight based upon a cognitive profile generated using the inferred function generated by the augmented gamma belief network operation (pg. 3, lines 6-7;); and 
wherein the plurality of cognitive learning techniques comprise a direct correlations cognitive learning technique, an explicit likes/dislikes cognitive learning technique, a patterns and concepts cognitive learning technique, a behavior cognitive learning technique, a concept entailment cognitive learning technique, and a contextual recommendation cognitive learning technique, the direct correlations cognitive learning technique being associated with a declared learning style and bounded by a data-based cognitive learning category, the explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by an interaction-based cognitive learning category, the patterns and concepts 2cognitive learning technique being associated with an observed learning style and bounded by the data-based cognitive learning category, the behavior cognitive learning technique being associated with the observed learning style and bounded by the interaction-based cognitive learning category, the concept entailment cognitive learning technique being associated with an inferred learning style and bounded by the data-based cognitive learning category, and a contextual recommendation cognitive learning technique being associated with the inferred learning style and bounded by the interaction-based cognitive learning category (pg. 3, lines 8-26;).
Claims 7 and 13 are substantially similar to claim 1 and are rejected for the same reasons.
Claims 21, 27, and 33 are rejected as being unpatentable over claims 1, 7, and 13 of application 15432535.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 21, 27, and 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 10,796,238.
As to claim 21, USPN 10,796,238 claim 1 recites:
A computer-implementable method for generating a cognitive insight comprising:
performing a cognitive learning operation via a cognitive inference and learning system using the plurality of examples, the cognitive learning operation implementing a plurality of cognitive learning techniques according to a cognitive learning framework, the cognitive learning operation applying at least one of the plurality of cognitive learning techniques via the machine learning operation to generate a cognitive learning result (col. 59, lines 2-24);
generating a cognitive insight (claim 4) based upon a cognitive profile generated (col. 59, 43-44); and
wherein the plurality of cognitive learning techniques comprise a direct correlations cognitive learning technique, an explicit likes/dislikes cognitive learning technique, a patterns and concepts cognitive learning technique, a behavior cognitive learning technique, a concept entailment cognitive learning technique, and a contextual recommendation cognitive learning technique, the direct correlations cognitive learning technique being associated with a declared learning style and bounded by a data-based cognitive learning category, the explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by an interaction-based cognitive learning category, the patterns and concepts cognitive learning technique being associated with an observed learning style and bounded by the data-based cognitive learning category, the behavior cognitive learning technique being associated with the observed learning style and bounded by the interaction-based cognitive learning category, the concept entailment cognitive learning technique being associated with an inferred learning style and bounded by the data-based cognitive learning category, and a contextual recommendation cognitive learning technique being associated with the inferred learning style and bounded by the interaction-based cognitive learning category (col. 59, lines 49-col. 60, line 7).
USPN 10,796,238 does not recite “receiving data, the data comprising a plurality of examples, each of the plurality of examples comprising an input object and a desired output value, at least some of the plurality of examples being based upon feedback from a user,” “performing a machine learning operation on the data, the machine learning operation comprising performing an augmented gamma belief network operation, the augmented gamma belief network operation producing an inferred function based upon the data,” and “using the inferred function generated by the augmented gamma belief network operation”.
However, the cited prior art Zheng and Zhou teaches these features.
Zheng et al. teaches:
receiving data, the data comprising a plurality of examples, each of the plurality of examples comprising an input object and a desired output value, at least some of the plurality of examples being based upon feedback from a user (para [0075] Calculating the likelihood at the topic exploration likelihood calculator 1508 may be carried out by using a supervised learning model. A supervised learning model attempts to generalize a function or mapping from inputs to outputs which can then be used speculatively to generate an output for previously unseen inputs. A supervised learning model is trained on labeled examples, i.e., input where the desired output is known. Each labeled example may be a pair consisting of an input object (typically a vector) and a desired output value (also called the supervisory signal). The data includes user feedback data as disclosed in para [0075]);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instant application with the data of Zheng.
Doing so would allow for selectively presenting content is especially beneficial to both an Internet content provider and the user who receives the content, in the era of mobile devices. Mobile devices, due to their smaller sizes, have limited amount of space available on a display. Content that is more likely to appeal to the recipient thus should be given more of the limited space to improve the experience of the use and discourage distraction (para [0034]).
Zhou et al. teaches
performing a machine learning operation on the data, the machine learning operation comprising performing an augmented gamma belief network operation, the augmented gamma belief network operation producing an inferred function based upon the data (pg. 30 The augmentable gamma belief network (GBN) is proposed to extract a multilayer representation for high-dimensional count, binary, or nonnegative real vectors, with an efficient upward-downward Gibbs sampler to jointly train all its layers and a layer-wise training strategy to automatically infer the network structure.);
 It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to modify the instant application with the method of modeling topics through gamma belief networks of Zhou et al.
Doing so would allow for better features to be extracted for classification (pg. 15 We note that capturing the co-occurrence patterns between the topics not only helps exploratory data analysis, but also helps extract better features for classification in an unsupervised manner and improves prediction for held-out data, as will be demonstrated in detail in Section 4.).
Claims 7 and 13 are substantially similar to claim 1 and are rejected for the same reasons.

Claims 21, 27, and 33 are rejected as being unpatentable over claims 1, 7, and 13, respectively, of the ‘238 patent.

Claims 21, 27, and 33 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 11,023,815 in view of Zheng et al. (US-20160275046-A1) and further in view of Zhou et al. (“Augmentable Gamma Belief Networks”). The only difference between the independent claims is the type of data received and the augmented gamma belief network.
As to claim 21, USPN 11,023,815 claim 1 recites:
A computer-implementable method for generating a cognitive insight comprising: 
performing a cognitive learning operation via a cognitive inference and learning system using the plurality of examples, the cognitive learning operation implementing a plurality of cognitive learning techniques according to a cognitive learning framework, the cognitive learning operation applying at least one of the plurality of cognitive learning techniques via the machine learning operation to generate a cognitive learning result (col. 66, line 62 – Col. 67 line 6;); 
generating a cognitive insight based upon a cognitive profile generated using the inferred function generated by the augmented gamma belief network operation (col. 67, lines 18-21;); and 
wherein the plurality of cognitive learning techniques comprise a direct correlations cognitive learning technique, an explicit likes/dislikes cognitive learning technique, a patterns and concepts cognitive learning technique, a behavior cognitive learning technique, a concept entailment cognitive learning technique, and a contextual recommendation cognitive learning technique, the direct correlations cognitive learning technique being associated with a declared learning style and bounded by a data-based cognitive learning category, the explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by an interaction-based cognitive learning category, the patterns and concepts 2cognitive learning technique being associated with an observed learning style and bounded by the data-based cognitive learning category, the behavior cognitive learning technique being associated with the observed learning style and bounded by the interaction-based cognitive learning category, the concept entailment cognitive learning technique being associated with an inferred learning style and bounded by the data-based cognitive learning category, and a contextual recommendation cognitive learning technique being associated with the inferred learning style and bounded by the interaction-based cognitive learning category (col. 67, lines 22-49;).
USPN 11,023,815 does not recite “receiving data, the data comprising a plurality of examples, each of the plurality of examples comprising an input object and a desired output value, at least some of the plurality of examples being based upon feedback from a user,” “performing a machine learning operation on the data, the machine learning operation comprising performing an augmented gamma belief network operation, the augmented gamma belief network operation producing an inferred function based upon the data,” and “using the inferred function generated by the augmented gamma belief network operation”.
However, Zheng et al. teaches:
receiving data, the data comprising a plurality of examples, each of the plurality of examples comprising an input object and a desired output value, at least some of the plurality of examples being based upon feedback from a user (para [0075] Calculating the likelihood at the topic exploration likelihood calculator 1508 may be carried out by using a supervised learning model. A supervised learning model attempts to generalize a function or mapping from inputs to outputs which can then be used speculatively to generate an output for previously unseen inputs. A supervised learning model is trained on labeled examples, i.e., input where the desired output is known. Each labeled example may be a pair consisting of an input object (typically a vector) and a desired output value (also called the supervisory signal). The data includes user feedback data as disclosed in para [0075]);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instant application with the data of Zheng.
Doing so would allow for selectively presenting content is especially beneficial to both an Internet content provider and the user who receives the content, in the era of mobile devices. Mobile devices, due to their smaller sizes, have limited amount of space available on a display. Content that is more likely to appeal to the recipient thus should be given more of the limited space to improve the experience of the use and discourage distraction (para [0034]).
Zhou et al. teaches
performing a machine learning operation on the data, the machine learning operation comprising performing an augmented gamma belief network operation, the augmented gamma belief network operation producing an inferred function based upon the data (pg. 30 The augmentable gamma belief network (GBN) is proposed to extract a multilayer representation for high-dimensional count, binary, or nonnegative real vectors, with an efficient upward-downward Gibbs sampler to jointly train all its layers and a layer-wise training strategy to automatically infer the network structure.);
 It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to modify the instant application with the method of modeling topics through gamma belief networks of Zhou et al.
Doing so would allow for better features to be extracted for classification (pg. 15 We note that capturing the co-occurrence patterns between the topics not only helps exploratory data analysis, but also helps extract better features for classification in an unsupervised manner and improves prediction for held-out data, as will be demonstrated in detail in Section 4.).
Claims 7 and 13 are substantially similar to claim 1 and are rejected for the same reasons.
Claims 21, 27, and 33 are rejected as being unpatentable over claims 1, 7, and 13, respectively, of the ‘815 patent.

Claims 21, 27, and 33 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 27, and 33 of copending Application No. 17330160 in view of Zheng et al. (US-20160275046-A1) and further in view of Zhou et al. (“Augmentable Gamma Belief Networks”). The only difference between the independent claims is the type of data received and the augmented gamma belief network.
As to claim 21, Application No. 17330160 claim 21 recites:
A computer-implementable method for generating a cognitive insight comprising: 
performing a cognitive learning operation via a cognitive inference and learning system using the plurality of examples, the cognitive learning operation implementing a plurality of cognitive learning techniques according to a cognitive learning framework, the cognitive learning operation applying at least one of the plurality of cognitive learning techniques via the machine learning operation to generate a cognitive learning result (pg. 2, lines 5-8;); 
generating a cognitive insight based upon a cognitive profile generated using the inferred function generated by the augmented gamma belief network operation (pg. 2, lines 14-16;); and 
wherein the plurality of cognitive learning techniques comprise a direct correlations cognitive learning technique, an explicit likes/dislikes cognitive learning technique, a patterns and concepts cognitive learning technique, a behavior cognitive learning technique, a concept entailment cognitive learning technique, and a contextual recommendation cognitive learning technique, the direct correlations cognitive learning technique being associated with a declared learning style and bounded by a data-based cognitive learning category, the explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by an interaction-based cognitive learning category, the patterns and concepts 2cognitive learning technique being associated with an observed learning style and bounded by the data-based cognitive learning category, the behavior cognitive learning technique being associated with the observed learning style and bounded by the interaction-based cognitive learning category, the concept entailment cognitive learning technique being associated with an inferred learning style and bounded by the data-based cognitive learning category, and a contextual recommendation cognitive learning technique being associated with the inferred learning style and bounded by the interaction-based cognitive learning category (pg. 2 line 17 – pg. 3 line 7;).
Application No. 17330160 does not recite “receiving data, the data comprising a plurality of examples, each of the plurality of examples comprising an input object and a desired output value, at least some of the plurality of examples being based upon feedback from a user,” “performing a machine learning operation on the data, the machine learning operation comprising performing an augmented gamma belief network operation, the augmented gamma belief network operation producing an inferred function based upon the data,” and “using the inferred function generated by the augmented gamma belief network operation”.
However, Zheng et al. teaches:
receiving data, the data comprising a plurality of examples, each of the plurality of examples comprising an input object and a desired output value, at least some of the plurality of examples being based upon feedback from a user (para [0075] Calculating the likelihood at the topic exploration likelihood calculator 1508 may be carried out by using a supervised learning model. A supervised learning model attempts to generalize a function or mapping from inputs to outputs which can then be used speculatively to generate an output for previously unseen inputs. A supervised learning model is trained on labeled examples, i.e., input where the desired output is known. Each labeled example may be a pair consisting of an input object (typically a vector) and a desired output value (also called the supervisory signal). The data includes user feedback data as disclosed in para [0075]);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instant application with the data of Zheng.
Doing so would allow for selectively presenting content is especially beneficial to both an Internet content provider and the user who receives the content, in the era of mobile devices. Mobile devices, due to their smaller sizes, have limited amount of space available on a display. Content that is more likely to appeal to the recipient thus should be given more of the limited space to improve the experience of the use and discourage distraction (para [0034]).
Zhou et al. teaches
performing a machine learning operation on the data, the machine learning operation comprising performing an augmented gamma belief network operation, the augmented gamma belief network operation producing an inferred function based upon the data (pg. 30 The augmentable gamma belief network (GBN) is proposed to extract a multilayer representation for high-dimensional count, binary, or nonnegative real vectors, with an efficient upward-downward Gibbs sampler to jointly train all its layers and a layer-wise training strategy to automatically infer the network structure.);
 It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to modify the instant application with the method of modeling topics through gamma belief networks of Zhou et al.
Doing so would allow for better features to be extracted for classification (pg. 15 We note that capturing the co-occurrence patterns between the topics not only helps exploratory data analysis, but also helps extract better features for classification in an unsupervised manner and improves prediction for held-out data, as will be demonstrated in detail in Section 4.). Claims 27 and 33 are substantially similar to claim 21 and are rejected for the same reasons. 
Claims 21, 27, and 33 are rejected as being unpatentable over claims 21, 27, and 33, respectively, of the Application No. 17330160.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US-20160275046-A1) in view of Zhou et al. (“Augmentable Gamma Belief Networks”) and Faith et al. (US-20150356411-A1).
Regarding Claim 21,
Zheng et al. teaches a computer-implementable method for generating a cognitive insight comprising: 
receiving data, the data comprising a plurality of examples, each of the plurality of examples comprising an input object and a desired output value, at least some of the plurality of examples being based upon feedback from a user (para [0075] Calculating the likelihood at the topic exploration likelihood calculator 1508 may be carried out by using a supervised learning model. A supervised learning model attempts to generalize a function or mapping from inputs to outputs which can then be used speculatively to generate an output for previously unseen inputs. A supervised learning model is trained on labeled examples, i.e., input where the desired output is known. Each labeled example may be a pair consisting of an input object (typically a vector) and a desired output value (also called the supervisory signal). The data includes user feedback data as disclosed in para [0075]); 
generating a cognitive insight based upon a cognitive profile generated using the inferred function (para [0055] After the topic exploration likelihood is calculated, the topic exploration likelihood estimation unit 906 may send the topic exploration likelihood to the page personalization unit 908 for generating a personalized page based on the topic exploration likelihood. The personalized page (cognitive insight) is generated based on the topic exploration likelihood (cognitive profile). The topic exploration likelihood is generated from the topic exploration estimation unit (inferred function).); 
Zheng does not explicitly disclose
performing a machine learning operation on the data, the machine learning operation comprising performing an augmented gamma belief network operation, the augmented gamma belief network operation producing an inferred function based upon the data; 
performing a cognitive learning operation via a cognitive inference and learning system using the plurality of examples, the cognitive learning operation implementing a plurality of cognitive learning techniques according to a cognitive learning framework, the cognitive learning operation applying at least one of the plurality of cognitive learning techniques via the machine learning operation to generate a cognitive learning result; 
generated by the augmented gamma belief network operation; and
wherein the plurality of cognitive learning techniques comprise a direct correlations cognitive learning technique, an explicit likes/dislikes cognitive learning technique, a patterns and concepts cognitive learning technique, a behavior cognitive learning technique, a concept entailment cognitive learning technique, and a contextual recommendation cognitive learning technique, the direct correlations cognitive learning technique being associated with a declared learning style and bounded by a data-based cognitive learning category, the explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by an interaction-based cognitive learning category, the patterns and concepts 2cognitive learning technique being associated with an observed learning style and bounded by the data-based cognitive learning category, the behavior cognitive learning technique being associated with the observed learning style and bounded by the interaction-based cognitive learning category, the concept entailment cognitive learning technique being associated with an inferred learning style and bounded by the data-based cognitive learning category, and a contextual recommendation cognitive learning technique being associated with the inferred learning style and bounded by the interaction-based cognitive learning category.
However, Zhou teaches
performing a machine learning operation on the data, the machine learning operation comprising performing an augmented gamma belief network operation, the augmented gamma belief network operation producing an inferred function based upon the data (pg. 30 The augmentable gamma belief network (GBN) is proposed to extract a multilayer representation for high-dimensional count, binary, or nonnegative real vectors, with an efficient upward-downward Gibbs sampler to jointly train all its layers and a layer-wise training strategy to automatically infer the network structure.); 
…generated by the augmented gamma belief network operation (pg. 30 The augmentable gamma belief network (GBN) is proposed to extract a multilayer representation for high-dimensional count, binary, or nonnegative real vectors, with an efficient upward-downward Gibbs sampler to jointly train all its layers and a layer-wise training strategy to automatically infer the network structure.); and
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the topic model of Zheng et al. with the method of modeling topics through gamma belief networks of Zhou et al.
Doing so would allow for better features to be extracted for classification (pg. 15 We note that capturing the co-occurrence patterns between the topics not only helps exploratory data analysis, but also helps extract better features for classification in an unsupervised manner and improves prediction for held-out data, as will be demonstrated in detail in Section 4.).
Faith et al. teaches
performing a cognitive learning operation via a cognitive inference and learning system using the plurality of examples (para [0061] FIG. 3 is a simplified block diagram of a cognitive inference and learning system (CILS) reference model implemented in accordance with an embodiment of the invention… In various embodiments, the client applications 302 include cognitive applications 304, which are implemented to understand and adapt to the user, not the other way around, by natively accepting and understanding human forms of communication, such as natural language text, audio, images, video, and so forth.), the cognitive learning operation implementing a plurality of cognitive learning techniques according to a cognitive learning framework (para [0063] In various embodiments, the application accelerators 306 include a cognitive application framework 308.), the cognitive learning operation applying at least one of the plurality of cognitive learning techniques via the machine learning operation to generate a cognitive learning result (para [0034] In various embodiments, the CILS 118 is implemented to perform various cognitive computing operations described in greater detail herein. As used herein, cognitive computing broadly refers to a class of computing involving self-learning systems that use techniques such as spatial navigation, machine vision, and pattern recognition to increasingly mimic the way the human brain works. To be more specific, earlier approaches to computing typically solved problems by executing a set of instructions codified within software.); 
wherein the plurality of cognitive learning techniques comprise a direct correlations cognitive learning technique, an explicit likes/dislikes cognitive learning technique, a patterns and concepts cognitive learning technique (para [0034] As used herein, cognitive computing broadly refers to a class of computing involving self-learning systems that use techniques such as spatial navigation, machine vision, and pattern recognition to increasingly mimic the way the human brain works.), a behavior cognitive learning technique, a concept entailment cognitive learning technique, and a contextual recommendation cognitive learning technique, the direct correlations cognitive learning technique being associated with a declared learning style and bounded by a data-based cognitive learning category, the explicit likes/dislikes cognitive learning technique being associated with the declared learning style and bounded by an interaction-based cognitive learning category, the patterns and concepts 2cognitive learning technique being associated with an observed learning style (para [0051] In certain embodiments, the learned knowledge 224 is based upon past observations and feedback from the presentation of prior cognitive insight streams and recommendations.) and bounded by the data-based cognitive learning category (para [0034] . In contrast, cognitive computing approaches are data-driven, sense-making, insight-extracting, problem-solving systems that have more in common with the structure of the human brain than with the architecture of contemporary, instruction-driven computers.), the behavior cognitive learning technique being associated with the observed learning style and bounded by the interaction-based cognitive learning category, the concept entailment cognitive learning technique being associated with an inferred learning style and bounded by the data-based cognitive learning category, and a contextual recommendation cognitive learning technique being associated with the inferred learning style and bounded by the interaction-based cognitive learning category.
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine augmented gamma belief network of Zhou et al. with the cognitive framework of Faith et al.
	Doing so would allow for implementing various analytic models (para [0074] In various embodiments, the development environment 314 is implemented to allow one or more of these various programming languages to create a variety of analytic models and applications.).
Regarding Claim 22,
Zheng et al., Zhou et al., and Faith et al. teach the method of claim 21. Zhou et al. further teaches wherein: the augmented gamma belief network operation factorizes each of a plurality of hidden layers into a product of a space connection weight matrix (pg. 1; we propose an augmentable gamma belief network (GBN) that factorizes each of its hidden layers into the product of a sparse connection weight matrix and the nonnegative real hidden units of the next layer.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine augmented gamma belief network of Zhou et al. with the cognitive framework of Faith et al.
	Doing so would allow for implementing various analytic models (para [0074] In various embodiments, the development environment 314 is implemented to allow one or more of these various programming languages to create a variety of analytic models and applications.).
Regarding Claim 23,
Zheng et al., Zhou et al., and Faith et al. teach the method of claim 21. Zhou et al. further teaches wherein: the augmented gamma belief network operation factorizes each of a plurality of hidden layers nonnegative real hidden units of a next layer of abstraction (pg. 1; we propose an augmentable gamma belief network (GBN) that factorizes each of its hidden layers into the product of a sparse connection weight matrix and the nonnegative real hidden units of the next layer.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine augmented gamma belief network of Zhou et al. with the cognitive framework of Faith et al.
	Doing so would allow for implementing various analytic models (para [0074] In various embodiments, the development environment 314 is implemented to allow one or more of these various programming languages to create a variety of analytic models and applications.).
Regarding Claim 24,
Zheng et al., Zhou et al., and Faith et al. teach the method of claim 21. Zhou et al. further teaches wherein: each of a plurality of hidden layers are trained via a Gibbs sampler operation, the Gibb sampler operation performing an upward sampling operation and a downward sampling operation on each of the plurality of hidden layers (pg. 3 one may propagate latent counts one layer at a time from the bottom data layer to the top hidden layer, with which one may derive an efficient upward-downward Gibbs sampler that, one layer at a time in each iteration, upward samples Dirichlet distributed connection weight vectors and then downward samples gamma distributed hidden units, with the latent parameters of each layer solved with the same subroutine).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine augmented gamma belief network of Zhou et al. with the cognitive framework of Faith et al.
	Doing so would allow for implementing various analytic models (para [0074] In various embodiments, the development environment 314 is implemented to allow one or more of these various programming languages to create a variety of analytic models and applications.).
Regarding Claim 25,
Zheng et al., Zhou et al., and Faith et al. teach the method of claim 24. Zhou et al. further teaches wherein: each upward sampling operation propagates latent counts and samples Dirichlet distributed connection weight vectors starting from a bottom-most layer of the plurality of hidden layers (pg. 3 one may propagate latent counts one layer at a time from the bottom data layer to the top hidden layer, with which one may derive an efficient upward-downward Gibbs sampler that, one layer at a time in each iteration, upward samples Dirichlet distributed connection weight vectors and then downward samples gamma distributed hidden units, with the latent parameters of each layer solved with the same subroutine).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine augmented gamma belief network of Zhou et al. with the cognitive framework of Faith et al.
	Doing so would allow for implementing various analytic models (para [0074] In various embodiments, the development environment 314 is implemented to allow one or more of these various programming languages to create a variety of analytic models and applications.).
Regarding Claim 26,
Zheng et al., Zhou et al., and Faith et al. teach the method of claim 24. Zhou et al. further teaches wherein: each downward sampling operation samples gamma distributed hidden units starting from a top hidden layer with each next lower hidden layer solved with a same subroutine (pg. 3; one may propagate latent counts one layer at a time from the bottom data layer to the top hidden layer, with which one may derive an efficient upward-downward Gibbs sampler that, one layer at a time in each iteration, upward samples Dirichlet distributed connection weight vectors and then downward samples gamma distributed hidden units, with the latent parameters of each layer solved with the same subroutine.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine augmented gamma belief network of Zhou et al. with the cognitive framework of Faith et al.
	Doing so would allow for implementing various analytic models (para [0074] In various embodiments, the development environment 314 is implemented to allow one or more of these various programming languages to create a variety of analytic models and applications.).
Regarding Claim 27,
Claim 27 is the system corresponding to the method of claim 21. Claim 27 is substantially similar to claim 21 and is rejected on the same grounds.
Regarding Claim 28,
Claim 28 is the system corresponding to the method of claim 21. Claim 28 is substantially similar to claim 22 and is rejected on the same grounds.
Regarding Claim 29,
Claim 29 is the system corresponding to the method of claim 21. Claim 29 is substantially similar to claim 23 and is rejected on the same grounds.
Regarding Claim 30,
Claim 30 is the system corresponding to the method of claim 21. Claim 30 is substantially similar to claim 24 and is rejected on the same grounds.
Regarding Claim 31,
Claim 31 is the system corresponding to the method of claim 21. Claim 31 is substantially similar to claim 25 and is rejected on the same grounds.
Regarding Claim 32,
Claim 32 is the system corresponding to the method of claim 21. Claim 32 is substantially similar to claim 26 and is rejected on the same grounds.
Regarding Claim 33,
Claim 33 is the computer-readable storage medium corresponding to the method of claim 21. Claim 33 is substantially similar to claim 21 and is rejected on the same grounds.
Regarding Claim 34,
Claim 34 is the computer-readable storage medium corresponding to the method of claim 21. Claim 34 is substantially similar to claim 22 and is rejected on the same grounds.
Regarding Claim 35,
Claim 35 is the computer-readable storage medium corresponding to the method of claim 21. Claim 35 is substantially similar to claim 23 and is rejected on the same grounds.
Regarding Claim 36,
Claim 36 is the computer-readable storage medium corresponding to the method of claim 21. Claim 36 is substantially similar to claim 24 and is rejected on the same grounds.
Regarding Claim 37,
Claim 37 is the computer-readable storage medium corresponding to the method of claim 21. Claim 37 is substantially similar to claim 25 and is rejected on the same grounds.
Regarding Claim 38,
Claim 38 is the computer-readable storage medium corresponding to the method of claim 21. Claim 38 is substantially similar to claim 26 and is rejected on the same grounds.
Regarding Claim 39,
Zheng et al., Zhou et al., and Faith et al. teach the non-transitory, computer-readable storage medium of claim 33. Faith further teaches 
wherein the computer executable instructions are deployable to a client system from a server system at a remote location (para [0075] In certain embodiments, the development environment 314 is implemented for the development of various custom applications or extensions related to the cognitive platform 310, which may subsequently be deployed in a public, private or hybrid cloud environment.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the computer readable instructions of Zheng et al. with the method of deploying code of Faith et al.
Doing so would allow for the instructions to be deployed to different environments (para [0075] which may subsequently be deployed in a public, private or hybrid cloud environment).
Regarding Claim 40,
Zheng et al., Zhou et al., and Faith et al. teach the non-transitory, computer-readable storage medium of claim 33. Faith further teaches
wherein the computer executable instructions are provided by a service provider to a user on an on-demand basis (para [0075] In certain embodiments, the development environment 314 is implemented for the development of various custom applications or extensions related to the cognitive platform 310, which may subsequently be deployed in a public, private or hybrid cloud environment.).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the computer readable instructions of Zheng et al. with the method of deploying code of Faith et al.
Doing so would allow for the instructions to be deployed to different environments (para [0075] which may subsequently be deployed in a public, private or hybrid cloud environment)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sanchez et al. (US 20170091660 A1) – discloses generating a cognitive profile and cognitive insights.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                               



                                                                                                                                                                         /Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121